DETAILED ACTION
This office action response the amendment application on 02/27/2022.
Claims 1-18 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 06 September, 2022.  Claims 1-4, 6-7, 9, and 11-14 have been amended.  Claims 15-18 have been newly added.  Claims 1-18 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 11-14 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over MARDMOELLER et al. (U.S. Patent Application Publication No. 20200389405), (“D1”, hereinafter), in view of Kasichainula et al. (U.S. Patent Application Publication No. 2019/0121781), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a communication control device comprising: 
one or more hardware processors ([see, Fig. 9, items 22-23]) configured to: 
perform control of transmission of one or more messages based on transmission permission information ([see, [0003], and Fig. 1, the gates are controlled by a programmable common gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle]), 
the transmission permission information being generated based on gate control information ([see, [0018], a set of gate controllers, each gate controller configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate]), including a plurality of entries for determining whether to open a plurality of gates ([see, [0019], and Fig. 1, to ready entries in the sequence starting from an entry which follows the initial entry. Toggling, i.e., switching between open and close states with every entry, can help to simply gate control]) corresponding to a plurality of queues ([see, [0055], and Fig. 5, device 1 is comprises a set of queues 2]), and transmit one or more messages in accordance with the control ([see, [0076], and Fig. 10, transmit queues disclosed]).
D1 doesn’t appear to explicitly disclose: the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues. 
However, D2 discloses the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues ([see, [0042], wherein the queue-specific enhanced gate control list 300 may include a payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 12, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to: receive an input of the transmission permission information (see, [0003, 0074], and Fig. 1, traffic queue is permitted to transmit at a given point in time within a cycle]); 
perform the control of transmission of one or more messages by opening and closing the gate based on the received transmission permission information ([see, [0003,0007], wherein gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle, gate control involving three gates. The example still involves the same number of gate-open and gate-close]). 
As per Claim 3, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to perform the control of transmission of one or more messages by opening and closing the gate, based on the transmission permission information received from a storage device storing the transmission permission information direct memory access (DMA), ([see, [0003, 0073], and Fig. 9, circuit 21 includes a CPU sub-system 22 which includes at least one CPU 23, user RAM 24 (which may also be referred to as system RAM or simply RAM), when the gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle]).
As per Claim 4, D1 and D2 disclose the device according to claim 3, and D1 further discloses further comprising a temporary storage that temporarily stores the transmission permission information received from the storage device by the DMA ([see, [0003, 0073], and Fig. 9, at least one CPU 23, user RAM 24 disclosed]);
wherein the one or more hardware processors are configured to perform the control of transmission of one or more messages by opening and closing the gate, based on the transmission permission information stored in the temporary storage ([see,  [0003,0006, 0014], and Fig. 1, gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle based on the Gate 0 is open for time t1, is closed for times t2 and t3]). 
As per Claim 5, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to generate the transmission permission information, based on the gate control information ([see, [0018], a set of gate controllers, each gate controller configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate]). 
As per Claim 6, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the transmission permission information is generated based on the gate control information and a speed of communication for transmission and reception of one or more messages ([see, [0014, 0018], wherein the a set of queues and a time-aware shaper which comprises a set of transmission gates and gate control instructions, generate a gate control signal, a set of transmission gates and to issue the gate control signal to a respective gate]). 
As per Claim 7, D1 discloses an information processing device ([see, Fig. 9, items 22-23]) comprising: 
one or more hardware processors ([see, Fig. 9, items 22-23]) configured to generate transmission permission information based on gate control information ([see, [0018], a set of gate controllers, generate a gate control signal and to issue the gate control signal to a respective gate, each gate controller configured to read an individual gate control list]), 
the gate control information ([see, [0003], and Fig. 1, the gates are controlled by a programmable common gate control list]), including a plurality of entries ([see, [0019], and Fig. 1, multiple entries in the sequence starting from an entry which follows the initial entry disclosed]) for determining whether to open a plurality of gates corresponding to a plurality of queues ([see, [0019], and Fig. 1, multiple  entries in the sequence starting from an entry which follows the initial entry, and toggling, i.e., switching between open and close states with every entry, can help to simply gate control]).
D1 doesn’t appear to explicitly disclose: the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues.   
However, D2 discloses the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues ([see, [0042], wherein the queue-specific enhanced gate control list 300 may include a payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 14, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 7.  Claim 14 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 7.
As per Claim 8, D1 and D2 disclose the device according to claim 7, and D1 further discloses further comprising:  transmission permission information storage that stores the transmission permission information generated by the one or more hardware processors and outputs the stored transmission permission information to a communication control device according to direct memory access (DMA), ([see, [0003, 0073], and Fig. 9, circuit 21 includes a CPU sub-system 22 which includes at least one CPU 23, user RAM 24 (which may also be referred to as system RAM or simply RAM), when the gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle]).
As per Claim 9, D1 and D2 disclose the device according to claim 7, and D1 further discloses wherein the one or more hardware processors configured to generate the transmission permission information, based on the gate control information and a speed of communication for transmission and reception of one or more messages ([see, [0014, 0018], wherein the a set of queues and a time-aware shaper which comprises a set of transmission gates and gate control instructions, generate a gate control signal, a set of transmission gates and to issue the gate control signal to a respective gate]). 
As per Claim 10, D1 and D2 disclose the device according to claim 9, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the one or more hardware processors are configured to: detect the speed ([see, e.g., multiple queues can be managed more efficiently to utilize the time data to increase overall throughput speed and determinism in a NIC, [0022], and Fig. 2]); and 
generate the transmission permission information based on the gate control information and the detected speed ([see, e.g., the a networking interface controller (NIC), retrieving data according to the gate control list,  [0019-0020], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 11, D1 discloses a  communication control method implemented by a computer ([see, Fig. 9]), the method comprising: 
performing control of transmission of one or more messages based on transmission permission information ([see, [0003], and Fig. 1, the gates are controlled by a programmable common gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle]), 
the transmission permission information being generated based on gate control information ([see, [0018], a set of gate controllers, each gate controller configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate]), including a plurality of entries for determining whether to open a plurality of gates ([see, [0019], and Fig. 1, to ready entries in the sequence starting from an entry which follows the initial entry. Toggling, i.e., switching between open and close states with every entry, can help to simply gate control]) corresponding to a plurality of queues ([see, [0055], and Fig. 5, device 1 is comprises a set of queues 2]), and transmit one or more messages in accordance with the control ([see, [0076], and Fig. 10, transmit queues disclosed]).
D1 doesn’t appear to explicitly disclose: the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues. 
However, D2 discloses the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues ([see, [0042], wherein the queue-specific enhanced gate control list 300 may include a payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 13, D1 discloses an  information processing method implemented by a computer, the method comprising: 
 generating transmission permission information based on gate control information ([see, [0018], a set of gate controllers, generate a gate control signal and to issue the gate control signal to a respective gate, each gate controller configured to read an individual gate control list]), 
the gate control information ([see, [0003], and Fig. 1, the gates are controlled by a programmable common gate control list]), including a plurality of entries ([see, [0019], and Fig. 1, multiple entries in the sequence starting from an entry which follows the initial entry disclosed]) for determining whether to open a plurality of gates corresponding to a plurality of queues ([see, [0019], and Fig. 1, multiple  entries in the sequence starting from an entry which follows the initial entry, and toggling, i.e., switching between open and close states with every entry, can help to simply gate control]).
D1 doesn’t appear to explicitly disclose: the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues.   
However, D2 discloses the transmission permission information indicating a data amount of one or more transmittable messages for each of the plurality of queues ([see, [0042], wherein the queue-specific enhanced gate control list 300 may include a payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 15, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein an open state of a gate is continued, the gate is included in the plurality of gates and corresponds to a queue ([see, [0003, 0014], and Fig. 1, the gates are controlled by a programmable common gate control list which specifies which traffic queue is permitted to transmit at a given point in time within a cycle]).
D1 appears to be silent to the instant claim, however D2 further discloses the data amount of the queue is indicated in the transmission permission information ([see, [0042], wherein the payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).

As per Claim 16, D1 and D2 disclose the device according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the one or more hardware processors are configured to: 
transmit one or more messages when the size of the one or more messages is equal to or smaller than the data amount of the transmittable messages ([see, [0034], the scheduler 104 provided by the enhanced gate control list for each queue, determine a packet A, B, and C listed in rows of queue-0 have to be transmitted at 10 microseconds, 20 microseconds, and 30 microseconds, respectively. the scheduler 104 will read the first row of queue-0 and first row of queue-1 and through the information provided by the enhanced gate control list for each queue, determine that packet A from queue-0 needs to be transmitted at 10 us and the size of packet A takes 10 microseconds to transmit]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
 As per Claim 17, D1 and D2 disclose the device according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the data amount of the transmittable messages is number of bytes of the transmittable messages ([see, [0042], wherein the payload size, determine payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide indicating a data amount results improved overall cycle jitter as offsets can be incorporated into transmission scheduling (D2, ¶ [0011]).
As per Claim 18, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors configured to: 
transmit and receive one or more messages in accordance with the control ([see, [0076], and Fig. 10, transmit queues disclosed]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468     


					/SYED ALI/                                                      Primary Examiner, Art Unit 2468